internal_revenue_service department of the treasury uic washington dc q attn ’ contact person telephone number in reference to t ep ra t3 id date nov legend company a company b company c company d state e state f government organization g plan x date i date date percentage percentage percentage trustee w shresnold price actual price page dear this is submitted on your behalf by your authorized representative as in response to the request for letter_ruling dated supplemented by correspondence dated and e herein in which you seek a letter_ruling as to the consequences under section of the income_tax regulations of the transaction described the following facts and representations support your ruling_request during month company b engaged in a corporate_reorganization that formed two new corporations company a and company d previously operated as reorganization company a became the parent of company b and company d a division of company b as a result of this month company d had effective month plan x was amended to make company aa sponsoring employer thereof after companies a and d were created in the stock of companies a and d satisfied the definition of employer_securities as that term is used additionally plan x exchanged its company b stock b in code sec_409 for company a stock after said exchange plan x held only company a stock company a is a state e corporation which has its primary office in state a holding_company whose subsidiaries and company d until date a result of the ipo company a owned approximately percentage of the outstanding_stock of company d was owned by of its of on date company d made an initial_public_offering ipo company a has no employees but is f previously included company b company c approximately percentage company a stock as the outstanding_stock of company d the nasdaq national market system either company a company b company c company d stock is now publicly traded on prior to the ipo none of the stock of or company d was publicly traded plan x was established on date the plan x administrative committee is company a d date stock and plan x held approximately percentage a tax_credit_employee_stock_ownership_plan trasop furthermore as noted above company a has never had any employees plan x has never covered employees of either company c or company until plan x held only stock of company a company a had only one class of trustee w is the trustee of plan x a three member committee appointed by of that stock plan x is not prior to the date ipo of company d stock the plan x administrative a number of possible courses of action were discussed committee and company b were aware that the ipo would cause company d stock to become the only employer_securities under code sec_409 with respect to plan x plan x administrative committee was also aware prior to the date ipo the directors of company a and its subsidiaries planned a major corporate_reorganization the result of which would be that plan x would acquire company b stock as a result of the acquisition of company b stock by plan x company d stock would no longer constitute employer_securities within the meaning of code sec_409 with respect to plan x however the that furthermore the administrative page committee of plan x was aware as steps relating to the corporate_reorganization were imminent of the date of the date l ipo that certain the plan x administrative committee was aware that the above-referenced however since the reorganization required approval by corporate_reorganization would in all probability be completed within one year of the date ipo the internal_revenue_service and a no action letter from government organization g the administrative committee was also aware that the reorganization could not be completed within days of the date ipo furthermore as the plan x administrative committee also understood the reorganization was contingent upon company d acquiring at least market_value of the net assets of company a to remain above the threshold price in order for this condition to be met date exceeded the per share threshold price the price of company d stock was actual price per share which the price of company d stock had on of the fair as noted above company a stock has not ever been publicly traded thus there was no possibility that plan x could convert company a stock to company d stock during the period between the date ipo and the date of the above- referenced corporate_reorganization date the high tech nature of company d's business administrative committee could not direct the trustee thereof to acquire company d stock at that time because the trust did not have any liquid_assets to make such acquisition of company d stock furthermore immediately following the in part to the price of company d stock fluctuated greatly due finally the plan xx ipo on date concerning the proposed plan_of_reorganization weeks of date service was fiied within days of the date ipo company a requested a letter_ruling from the service as noted above within two this request for letter_ruling was filed with the this specific letter_ruling request regarding the reinvestment_period on date the service issued a letter_ruling approving the above-referenced plan_of_reorganization on date company a received its requested no action letter several days later on date from government organization g of company d stock was above the required threshold plan x acquired all of the outstanding_stock of company b portion of its company a stock pursuant to step plan_of_reorganization this acquisition of company b stock by plan xk was approved by the plan_administrator of plan x is represented that the acquisition was for adequate_consideration as such term is defined in sec_3 and 'e on date of the employee retirement income security act of of the above-referenced in exchange for a erisa thus ii it the price w accordingly effective date company b stock constitutes employer_securities within the meaning of code sec_409 with respect to plan x occurred days after date l date the plan_of_reorganization referenced above in which company a and company d entered is described in sec_368 of the internal revenue of pursuant to said plan company a exchanged substantially_all of its code assets for company d stock transactions pursuant to the above-mentioned plan_of_reorganization of the reorganization company a divested itself of its company b and its company c stock transferred all company b stock to plan x as stock held by plan xx and as noted above as part of the reorganization company a a partial_redemption of company a this transfer was part of a series of integrated as part after company a divested itself of its company b stock company b was no a controlled_group with either company a or company d longer in intends to liquidate since the reorganization is complete distribute in complete_liquidation its company d common_stock to company a snareholders in proportion to their respective ownership of company a stock no other_property will be distributed to company a shareholders a result of the reorganization company b will be the sole sponsoring employer of plan x company a will company a thus as plan x will continue to be designed to invest primarily in employer in order to continue as securities after the reorganization is completed an esop after the reorganization plan x will be required to invest in company b stock because said stock constitutes the only employer_securities under plan x based on the above facts and representations the following letter_ruling is requested that if the 90-day reinvestment_period of sec_2 e of the income_tax regulations applies to plan x then the commissioner of the internal_revenue_service shall extend said reinvestment_period pursuant to his authority found in the regulations so that any and all sales and exchanges of company a stock by plan x following the ipo of company d stock referenced above and the reinvestment of the proceeds of such sales in company d stock may take place over a period commencing on date and ending on date of plan x internal_revenue_code that plan x be designed to invest primarily in employer_securities to satisfy the requirement of sec_4975 e of the or the receipt in such exchanges of either company b or days later without resulting in the failure with respect to your ruling_request code sec_4975 provides generally that an employee_stock_ownership_plan esop contribution plan which is and money purchase plan both of which are qualified under code sec_401 a which is designed to invest primarily in qualifying employer_securities as defined in code sec_4975 e a qualified_stock benus plan or a defined is a stock_bonus_plan code sec_4975 defines a qualifying_employer_security as an employer_security within the meaning of code sec_409 provides that the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group within the meaning of sec_1563 determined without regard to code section of dollar_figure sec_1563 established_securities_market and e c which is readily_tradable on an code sec_409 provides a special rule where there is no readily under such circumstances employer_securities under the plan tradable common_stock of the employer or within the controlled_group of employers shall be the common_stock issued by the employer or by a corporation which is a member of the same controlled_group that has a combination of voting power and dividend rights equal to or exceeding that of the class of common_stock of the employer having the greatest voting power and the class of stock having the greatest dividend rights code sec_1563 provides that a parent-subsidiary_controlled_group exists where one or more chains or corporations are connected through stock ownership with a common parent_corporation if stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of ail classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and the common parert owns stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations in the chain other corporations in the chain is excluded in computing such voting power or value percentage stock owned by code sec_409 provides with regard to the term controlled_group_of_corporations under code sec_1563 a that if the common parent owns directly stock possessing at least percent of the voting power of all classes of stock and at least percent of each class of nonvoting_stock ina first tier subsidiary such subsidiary and all other corporations below it in the chain which would meet the percent test cf section i563 a if the first tier subsidiary were the common parent shall be treated as includible corporations sec_1_46-8 of the income_tax regulations provides that the a corporation as a continuing obligation requirement that a tax-credit esop be designed to invest primarily in employer_securities is therefore a transaction changing the status of plan assets into other_securities cash or other assets derived from the disposition of employer_securities held by a trasop must be reinvested in new employer_securities not later than the ninetieth day following the date of disposition grant an extension of the period for reinvestment in employer_securities depending on the facts and circumstances of each case an employer may require the conversion of certain sec_1_46-8 further provides that however the commissioner may in this case prior to the ipo none of the stock of either company a or any of its subsidiaries was publicly traded common_stock of company a fell within the definition of employer_securities under code sec_409 although that stock was not publicly traded as result of the ipo however company d has become readily_tradable and therefore company d stock satisfied the definition of employer_securities under code sec_409 with respect to plan x thus prior to the ipo because company a stock the a 24h page was not publicly traded said stock no longer constituted employer_securities within the meaning of code sec_409 with respect to plan xx of date however as described above the corporations referenced in this ruling in such a manner that company b and company intended to reorganize as d would no longer be members of a controlled_group but would be unrelated entities even under the expanded definition of controlled_group found in code sec_409 fact reorganized sponsoring plan x the only employer_securities with respect to plan x the series of integrated transactions constituting the reorganization plan x on date after the reorganization company b is the sole employer thus after the reorganization company b common_stock is furthermore as noted above acquired all of the stock of company b furthermore as part of the corporations have in in situations such as this where as a result of an integrated all of the employer_securities held in plan x transaction which involved a corporate_reorganization described in code sec_368 sec_4975 which is not a trasop lose their code sec_409 qualified status but later a result of actions taken to effectuate the reorganization the subject employer_securities are reinvested in securities which attain code sec_409 status it principles underlying sec_1_46-8 code sec_409 qualified status of the subject employer_securities during said transaction is appropriate to apply the of the regulations to determine an esop described in code as based on the facts and circumstances in this case the service believes that it was reasonable for the subject stock not to be reinvested in qualified_employer_securities until date which date wa sec_272 days after the date of the date ipo referenced herein therefore with respect to your ruling_request we conclude as follows an esop which is not a trasop that the 90-day reinvestment_period of sec_1_46-8 e of the income_tax regulations applies to the above-described transaction involving stock held in plan x furthermore the commissioner of the internal_revenue_service extends said reinvestment_period pursuant to his authority found in the regulations so that any and all sales and exchanges of company a stock by plan x following the ipo of company d stock referenced above of such sales in company d stock may take place over a period commencing on date and ending on date of plan x to satisfy the requirement of sec_4975 internal_revenue_code that plan x be designed to invest primarily in employer_securities days later without resulting in the failure or the receipt in such exchanges of either company b or and the reinvestment of the proceeds of the this ruling letter is based on the assumption that plan x is otherwise qualified under code sec_401 sec_409 thereto and e at all times relevant page this ruling letter is directed only to the taxpayer s who requested it of the code provides that it may not be used or cited as sec_6110 precedent a copy of this ruling letter has been sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours fines hire frances v sloan manager group tax exempt and governmental entities division
